DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 10, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Burd (US 20130256249 A1).
4.	Regarding Claim 1, Burd discloses a light weight composite aircraft galley architecture (Burd Abstract, para. [0023]; galley 10 as seen in FIGS. 1-8), comprising: 
 an upper modular rectangular cuboid (paras. [0023]-[0025] and [0030]-[0031]; upper modular rectangular cuboid 14 as seen in FIG. 1), the upper modular rectangular cuboid (14) including an upper structural section (upper structural section as seen in FIG. 1), the upper structural section comprising two perpendicular upper contiguous elongated panels (para. [0023]-[0024]; perpendicular upper contiguous elongated panels 16 and 12) of the upper modular rectangular cuboid (14), the two perpendicular upper contiguous elongated panels constructed of a composite panel structure (Abstract, paras. [0002], [0006], [0008]-[0010], [0023], [0028]-[0029], [0033]-[0035], [0037] and Claim 1; elongated panels 16/22 of a composite panel structure); 
a lower modular rectangular cuboid (paras. [0023], [00267-[0027] and [0030]; lower modular rectangular cuboid 12 as seen in FIG. 1), the lower modular rectangular cuboid (12) including a lower structural section (lower structural section as seen in FIG. 1), the lower structural section comprising two perpendicular lower contiguous elongated panels (para. [0023]-[0024]; perpendicular upper contiguous elongated panels 16 and 12) of the lower modular rectangular cuboid (12), the two perpendicular lower contiguous elongated panels (16/22) constructed of the composite panel structure (Abstract, paras. [0002], [0006], [0008]-[0010], [0023], [0028]-[0029], [0033]-[0035], [0037] and Claim 1); 
a lower top panel of the lower structural section configured to join with an upper base panel of the upper structural section (para. [0030]; lower top panel 22 of lower cuboid 12 coupled to an upper base panel 22 of upper cuboid 14 via bolts engaging through holes 131 of frame/hoop 137 as seen in FIG. 4A) ; 
the upper structural section and the lower structural section each comprising at least one load bearing peripheral hoop configured for transferring a flight load and a crash load between the upper modular rectangular cuboid and the lower modular rectangular cuboid without a metallic extrusion (paras. [0008]-[0010], [0027], [0029]-[0030], [0033]-[0036]; load bearing peripheral hoops 137 of the upper and lower structural sections bounding the upper base panel 22 and lower top panel 22 and secured to one another via bolts engaging respective through holes such that flights loads as well as maximum loads (i.e. crash load) can transfer between the upper cuboid 14 and lower cuboid 12 such that metallic components are not required and eliminated from the construction of galley 10), the at least one load bearing peripheral hoop constructed of a series of embedded beams surrounding at least one panel of each of the upper structural section and the lower structural section (para. [0030]; a series of embedded beams of hoops 137 surrounding lower top panel 22 and upper base panel 22 as seen in FIG. 4A); 
the upper structural section and the lower structural section each further comprising at least one embedded beam separate from the at least one load bearing peripheral hoop (Abstract, paras. [0002], [0008]-[0010], [0024]; walls of upper and lower cuboids 14 and 12 respectively consisting of beams 38 separate from the lower bearing peripheral hoop 137, beams 38 being embedded into as seen in FIG. 3B), the at least one embedded beam configured for maintaining a physical integrity of each of the upper and lower structural sections under the flight load and the crash load without a metallic extrusion (paras. [0009], [0024], and [0033]-[0034]; embedded beams 38 configured for maintaining a physical integrity of the galley 10 which includes the upper and lower structural seconds of respective cuboids 14 and 12 such that the galley is capable of managing flight loads and maximum loads (i.e. crash load) without requiring metallic components utilized in the construction of galley 10).
Burd is silent regarding specifically carbon fiber beams, however, Burd discloses the general utilization of carbon fiber in the construction of the aircraft galley. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the embedded beams as disclosed by Burd such that the beams are made from carbon fiber material since carbon fiber provides an optimized strength to weight ratio as well as allowing for load sharing between various sections of an aircraft galley.
5.	Regarding Claim 2, modified Burd discloses (see Burd) the light weight composite aircraft galley architecture of claim 1, wherein the two perpendicular upper contiguous elongated panels (panels 16/22 of upper cuboid 14) are the upper base panel (22) coupled with an upper back panel (16). 
6.	Regarding Claim 3, modified Burd discloses (see Burd) the light weight composite aircraft galley architecture of claim 1, wherein the two perpendicular lower contiguous elongated panels (panels 16/22 of lower cuboid 12) are a lower back panel (22) coupled with the lower top panel (22).
Regarding Claim 10, modified Burd discloses (see Burd) the light weight composite aircraft galley architecture of claim 1, wherein at least one of the upper modular rectangular cuboid and lower modular rectangular cuboid are configured with a molded ductwork (paras. [0024], [0030]-[0031]; molded duct work as seen in FIG. 7 which includes vents 171 for providing chilled air to the upper and lower cuboids 14 and 12).
8.	Regarding Claim 15, modified Burd discloses (see Burd) the light weight composite aircraft galley architecture of claim 10, wherein the molded ductwork with the upper modular rectangular cuboid is configured to 1) deliver a condition air flow from a chiller supply to the lower modular rectangular cuboid and 2) channel return air from the lower modular rectangular cuboid to the chiller (paras. 24], [0030]-[0031] and [0035]; an air chiller feed system utilizing the ductwork for back panel 16 for each of the upper and lower cuboids 14 and 12, respectively, such that conditioned air can be delivered from the upper cuboid 14 to the lower cuboid 12 and a return feed for returning air from the lower cuboid 12 to the chiller). 
9.	Regarding Claim 16, Burd discloses a method for lightweight composite aircraft galley construction (Abstract, paras. [0008]-[0010] and [0023]-[0024]; galley 10 as seen in FIGS. 1-8), comprising:
	fabricating a lightweight composite aircraft galley (para. [0008]-[0010] and [00023]; light weight composite aircraft galley 10 as seen in FIG. 1), the lightweight composite aircraft galley (10) comprised of an upper modular rectangular cuboid (14) coupled (para. [0030] and FIG. 4A) with a lower modular rectangular cuboid (12); 
the upper modular rectangular cuboid (14) including an upper structural section (upper structural section as seen in FIG. 1), the upper structural section comprising two perpendicular upper contiguous elongated panels (para. [0023]-[0024]; perpendicular upper contiguous elongated panels 16 and 12), the two perpendicular upper contiguous elongated panels constructed of a composite panel (Abstract, paras. [0002], [0006], [0008]-[0010], [0023], [0028]-[0029], [0033]-[0035], [0037] and Claim 1; elongated panels 16/22 of a composite panel structure); 
the lower modular rectangular cuboid (12) including a lower structural section (lower structural section as seen in FIG. 1), the lower structural section comprising two lower perpendicular contiguous elongated panels (para. [0023]-[0024]; perpendicular upper contiguous elongated panels 16 and 12), the two perpendicular lower contiguous elongated panels constructed of the composite panel structure (Abstract, paras. [0002], [0006], [0008]-[0010], [0023], [0028]-[0029], [0033]-[0035], [0037] and Claim 1); 
embedding within each of the upper structural section and the lower structural section at least one load bearing peripheral hoop configured for transferring a flight load and a crash load between the upper modular rectangular cuboid and the lower modular rectangular cuboid without a metallic extrusion (paras. [0008]-[0010], [0027], [0029]-[0030], [0033]-[0036]; embedded load bearing peripheral hoops 137 of the upper and lower structural sections bounding the upper base panel 22 and lower top panel 22 and secured to one another via bolts engaging respective through holes such that flights loads as well as maximum loads (i.e. crash load) can transfer between the upper cuboid 14 and lower cuboid 12 such that metallic components are not required and eliminated from the construction of galley 10), the at least one load bearing peripheral hoop encircles at least one panel (22) of the upper structural section (FIG. 1) and encircles (para. [0030] and FIG. 4A) at least one panel (22) of the lower structural section (FIG. 1); 
embedding along at least one edge each of the upper structural section and the lower structural section at least one embedded beam separate from the at least one load bearing peripheral hoop (Abstract, paras. [0002], [0008]-[0010], [0024]; walls of upper and lower cuboids 14 and 12 respectively consisting of beams 38 separate from the lower bearing peripheral hoop 137, beams 38 being embedded into as seen in FIG. 3B), the at least one embedded beam configured for maintaining a (paras. [0009], [0024] and [0033]-[0034]; embedded beams 38 configured for maintaining a physical integrity of the galley 10 which includes the upper and lower structural seconds of respective cuboids 14 and 12 such that the galley is capable of managing flight loads and maximum loads (i.e. crash load) without requiring metallic components utilized in the construction of galley 10); and 
configuring the upper modular rectangular cuboid and the lower modular rectangular cuboid to couple with an aircraft cabin (paras. [0027]-[0028]; base attachment device 70 of a side wall of the lower cuboid 12 coupling galley 10 to a floor of an aircraft cabin as seen in FIG. 6).
Burd is silent regarding specifically carbon fiber beams, however, Burd discloses the general utilization of carbon fiber in the construction of the aircraft galley. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the embedded beams as disclosed by Burd such that the beams are made from carbon fiber material since carbon fiber provides an optimized strength to weight ratio as well as allowing for load sharing between various sections of an aircraft galley.
10.	Regarding Claim 17, modified Burd discloses (see Burd) the method for lightweight composite aircraft galley construction of claim 16, wherein fabricating the lightweight composite aircraft galley further comprises configuring one of the upper modular rectangular cuboid and the lower modular rectangular cuboid to couple with another one of the upper modular rectangular cuboid and the lower modular rectangular cuboid (para. [0024]; additional upper modular rectangular cuboids as seen coupled to the upper rectangular cuboid 14 using walls 26, slots 28 and shelves 24 as seen in FIG. 1 and 3A).
11.	Regarding Claim 20, modified Burd discloses (see Burd) the method for lightweight composite aircraft galley construction of claim 16, wherein fabricating the lightweight composite aircraft galley (paras. [0008]-[0010] and [0033]-[0035]; construction of galley 10 including upper and lower cuboids 14 and 12 which does not require or depend on structural extrusions).

12.	Claim(s) 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 20130256249 A1), in view of Vanderveld (US 2580334 A).
 13.	Regarding Claim 4, modified Burd discloses the light weight composite aircraft galley architecture of claim 2.
	Modified Burd is silent regarding the load bearing peripheral hoop surrounds the upper back panel and the embedded beam is embedded within the upper base panel. 
	Vanderveld discloses a wall structure (Vanderveld c. 1, ln. 1-15 and FIG. 1) comprising at least one load bearing peripheral hoop (c. 4, ln. 19-25 and c. 8, ln. 15-19; load bearing peripheral hoop comprising of at least opposing beams 12 and top beam 57 as seen FIGS. 5, 8, 10 and 26) within the wall structure surrounds a back panel ( back panel 33 as seen in FIGS. 8, 25 and 26) and wherein at least one embedded beam (embedded beam 16 as seen in FIGS. 5-8) within the wall structure is embedded within a base panel (base panel as seen in FIGS. 5-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd to use the arrangement of Vanderveld, as a known load bearing peripheral hoop and embedded beam arrangement for the purpose of optimizing an aircraft galley such that the upper structural section is adequately supported and thereby capable of mitigating and transferring flight loads as required.
14.	Regarding Claim 5, modified Burd discloses the light weight composite aircraft galley architecture of claim 3. 

Vanderveld discloses a wall structure (Vanderveld c. 1, ln. 1-15 and FIG. 1) comprising at least one load bearing peripheral hoop (load bearing peripheral hoop comprising of at least opposing beams 29 and top beam 59 as seen FIGS. 5, 8, 15, 18-20, 25-27) within the wall structure surrounds a top panel (top panel 54 as seen in FIG. 25) and wherein at least one embedded beam (embedded beam 23 as seen in FIGS. 8-9 and 11) within the wall structure is embedded within a back panel (back panel 33 as seen in FIGS. 5, 8 and 11). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd to use the arrangement of Vanderveld, as a known load bearing peripheral hoop and embedded beam arrangement for the purpose of optimizing aircraft galley such that the lower structural section are adequately supported and thereby capable of mitigating and transferring flight loads as required.
15.	Regarding Claim 9, modified Burd discloses the light weight composite aircraft galley of claim 1.
	Modified Burd is silent regarding molded U channels. 
	Vanderveld discloses a wall structure (Vanderveld c. 1, ln. 1-15 and FIG. 1) comprising molded U channels (U molded channels 26 as seen in FIGS. 9 and 11) configured for receiving at least one side panel (side panels 40 as seen in FIGS. 1, 11, 15-16 and 20).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd to use the arrangement of Vanderveld, as a known U channel and panel arrangement for the purpose of efficiently fixing and securing panels within an aircraft galley. 

16.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 20130256249 A1), in view of Johanson (US 20180135212 A1). 
17.	Regarding Claim 6, modified Burd discloses (see Burd) the light weight composite aircraft galley architecture of claim 1, wherein the composite panel structure further comprises at least one unidirectional carbon fiber panel (para. [0010]).
	Modified Burd is silent regarding specifically at least one Spread Tow Fabric (STF) unidirectional carbon fiber-pre pressed carbon panel. 
	Johanson discloses a composite panel structure (Johanson Abstract, paras. [0085]-[0095]  and FIGS. 3-6) comprising at least one Spread Tow Fabric (STF) unidirectional carbon fiber-pre pressed carbon panel (para. [0005]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd as taught by Johanson such that the composite panel structure includes at least one Spread Tow Fabric (STF) unidirectional carbon fiber-pre pressed carbon panel. In doing so, the strength-to-weight ratio of a composite aircraft galley is optimized (Johanson para. [0005]). 
18.	Regarding Claim 7, modified Burd discloses (see Johanson) the light weight composite aircraft galley architecture of claim 6, wherein the at least one STF unidirectional carbon fiber pre-pressed carbon panel is further configured for a designated strength in at least one of an X direction, a Y direction, and a direction approximately 45 degrees from both of the X direction and the Y direction (paras. [0086] and [0094]; considering the construction of the STF carbon panel, specifically the direction of weft tapes with respect to overlapping warp tapes in addition to mechanical properties expected of woven STF Fabric, the carbon panel by definition is configured for a designated strength in at least one of an X or Y direction as well as a strength designated in the bias direction (i.e. 45o) with respect to the X and y direction (i.e. straight grain and cross grain of the material). 
19.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 20130256249 A1), in view of Burd (US 20140152027 A1), hereinafter “Burd II”.
20.	Regarding Claim 8, modified Burd discloses the light weight composite aircraft galley architecture of claim 1. 
	Modified Burd is silent regarding integrated structural doors without a turn button. 
	Burd II discloses a galley cart bay door latch (Burd II Abstract and FIGS. 1-2) comprising an integrated door (para. [0028]; door 16 with latch levers 12 integrated into galley 14) without a turn button (para. [0004]-[0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd to use the arrangement of Burd II, as a known door arrangement that does not include a turn button for the purpose of securing galley carts inside the galley as well as optimizing the ergonomics and aesthetic appearance of a door (Burd II Abstract and paras. [0004]-[0008]). 

21.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 20130256249 A1), in view of Robinson (US 1746318 A).
22.	Regarding Claim 12, modified Burd discloses (see Burd) the light weight composite aircraft galley architecture of claim 10, wherein the molded ductwork within the upper modular rectangular cuboid further includes an air port (para. [0031]; air ports such as vents 171 of the molded ducktwork as seen in FIG. 7).
	Modified Burd is silent regarding a Siamese air port. 
	Robinson discloses an apparatus for discharging cool air (Robinson p.1, ln. 1-7 and FIG. 1) comprising a Siamese air port (Claims 3-4 and p. 3, ln. 42-62; Siamese air port mounted upon flanges of upper frame members 21 and top cross-piece 26 as seen in FIGS. 3-5).
. 

23.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 20130256249 A1), in view of Chylinski et al. (US 20200115057 A1), hereinafter “Chylinski”.
24.	Regarding Claim 13, modified Burd discloses the light weight composite aircraft galley architecture of claim 10. 
	Modified Burd is silent regarding an air chiller interface port in with a circumference of at least one load bearing hoop.
	Chylinski disclose an aircraft galley (Chylinski Abstract and FIG. 1) comprising an air chiller interface port in line with a circumference of at least one bearing peripheral hoop (para. [0023]; an air chiller interface port such as an inlet on interior surface 302 which is in line with a with circumference with a load bearing hoop which is defined by wide walls 122).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd to use the arrangement of Chylinski, as a known air chiller interface port relative to a load bearing hoop for the purpose of optimizing an aircraft galley cooling system. 

25.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 20130256249 A1), in view of Johanson (US 20180135212 A1). 
26.	Regarding Claim 19, modified Burd discloses (see Burd) the method for lightweight composite aircraft galley construction of claim 16, wherein fabricating the lightweight composite aircraft galley further comprises assembling a plurality of panels to create each of the upper and lower modular (paras. [0023]-[0026]; a plurality of panels at least comprising of panels 16, 22 for each of the upper and lower cuboids 14 and 12 as seen in FIGS. 1-5) the plurality of panels constructed of a unidirectional carbon fiber panel (para. [0010]).
	Modified Burd is silent regarding at least one Spread Tow Fabric (STF) unidirectional carbon fiber-pre pressed carbon panel.
	Johanson discloses a method of constructing a composite panel structure (Johanson Abstract, paras. [0011], [0085]-[0095] and FIGS. 3-6) comprising of a panel constructed of a Spread Tow Fabric (STF) unidirectional carbon fiber-pre pressed carbon panel (para. [0005] and FIG. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Burd as taught by Johanson such that the composite panel structure includes at least one Spread Tow Fabric (STF) unidirectional carbon fiber-pre pressed carbon panel. In doing so, the strength-to-weight ratio of a composite aircraft galley is optimized (Johanson para. [0005]).


Allowable Subject Matter
Claims 11, 14-15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the drawing objections and 112(b) rejections.






Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive. 
With regards to arguments pertaining to Claims 1 and 16, the applicant asserts that “Burd ‘249 does not disclose a peripheral hoop” on pages 12 and 15 of the remarks. Specifically, the applicant arguments surrounding the notion that Burd’s peripheral hoop, defined as a plastic extrusion 137 used in sealing all the edges of the panels 22 of both upper and lower structural sections, is physically different from the peripheral hoop of the claimed invention. This is not found to be persuasive. It is respectfully submitted that Burd’s plastic extrusion 137 as seen in FIG. 4A and supported by para. [0030] must be capable of supporting (i.e. bearing) some weight simply due to their relative position and application to the upper and lower base panels 22. Irrespective of the exact amount of support the provided by extrusions 137, and absent of any further details regarding the load bearing peripheral hoop, Burd’s plastic extrusions 137 are continued to be relied upon for addressing the load bearing peripheral hoop as currently claimed in Claims 1 and 16. Therefore, the rejection is deemed proper.
With regard to further arguments pertaining to Claims 1 and 16, the applicant asserts that “Burd ‘249 fails to disclose edge mounted beams” on pages 13-14 of the remarks. These arguments are moot because the current rejections to Claims 1 and 16, as discussed above, do not reply upon element 220. 
The applicant is reminded that the function recitation of limitations in Claims 1 and 16 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.

/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647